DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
This non-final office action is responsive to Applicants' application filed on 10/15/2018.  Claims 1-19 are presented for examination and are pending for the reasons indicated herein below.  
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a generator or as a motor” in claim 12 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 13 objected to because of the following informalities: the multi-level converter should be change to the modular multi-level converter, the ring should be change to the close ring and the individual modules should be change to the plurality of individual modules.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "multiplicity".  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,454,331 (hereinafter as 331) in view of Baruschka (20140167709)
Regarding claim 1, 331 teaches a modular multi-level converter comprising: a plurality of individual modules, each individual module having a plurality of switching elements, wherein a first number of the plurality of individual modules are interconnected in succession to form a closed ring, and at least two taps arranged between respective adjacent individual modules of the closed ring, and at each of the respective taps, a second number of the plurality of individual modules are provided as a respective phase module branching off from the closed ring and forming a star string, the second number of individual modules comprising at least two individual modules, said respective phase module being connected to the respective tap on one end and forming a phase terminal at an other end, wherein the plurality of switching elements 
However, 331 does not explicitly mention at least one electrical energy storage element and as a result of which between energy storage elements of individual modules of the plurality of individual modules a power exchange is realizable and is controllable by a second control unit.
Baruschka teaches at least one electrical energy storage element [see 9] and as a result of which between energy storage elements of individual modules of the plurality of individual modules a power exchange is realizable and is controllable by a second control unit [first unit being 40, ¶82 and second control unit 12, ¶74].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify 331 power converter to a similar configuration as Baruschka power converter in order to have a method for controlling a cycloconverter in the form of the hexverter explained here, which allows long-term operation of the cycloconverter which is as efficient as possible [¶5].   

Allowable Subject Matter
Claims 2-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 

Claims 13-19 are allowed.
Regarding claim 13, Baruschka teaches a method [abstract] for operating an electrical polyphase system, wherein an electrical machine and a modular multi-level converter [fig 3] are used, wherein the electrical machine has a multiplicity of windings each having a first terminal and a second terminal and either the first terminal or the second terminal of a respective winding of the multiplicity of windings is connected to a node to which each winding of the multiplicity of windings is connected [¶13].
However, The following is an examiner' s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…and the corresponding other terminal of the first and second terminals of a respective winding of the multiplicity of windings is connected to a phase terminal of the multi-level converter, and wherein the modular multi-level converter has a plurality of individual modules, wherein a first number of individual modules are interconnected in succession to form a closed ring, and at least two taps are arranged between respective adjacent individual modules of the closed ring, and wherein at least two taps respectively a second number of individual modules are provided as phase module branching off from the ring arrangement and forming a star string, the second number comprising at least two individual modules, said phase module being connected to the respective tap by one 

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839